Matter of Brianna Money J. (LaQueenia S.) (2015 NY Slip Op 08508)





Matter of Brianna Money J. (LaQueenia S.)


2015 NY Slip Op 08508


Decided on November 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2015

Friedman, J.P., Sweeny, Renwick, Andrias, Moskowitz, JJ.


16186 16185

[*1] In re Brianna Money J., and Another, Dependent Children Under the Age of Eighteen Years, etc.,
andLaQueenia S., etc., Respondent-Appellant. SCO Family of Services, Petitioner-Respondent,


Geoffrey Berman, Larchmont, for appellant.
Carrieri & Carrieri, P.C., Mineola (Ralph R. Carrieri of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Amy Hausknecht of counsel), attorney for the children.

Orders, Family Court, New York County (Stewart Weinstein, J.), entered on or about November 12, 2014, which, to the extent appealed from as limited by the briefs, upon a fact-finding determination that respondent mother is presently and for the foreseeable future unable to care for the subject children by reason of mental retardation, terminated her parental rights to the children and committed their custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports Family Court's finding that the mother, by reason of her mental retardation, is unable, at present and for the foreseeable future, to provide proper and adequate care for the children (see Social Services Law § 384-b[4][c], [6][b]; Matter of Leomia Louise C., 41 AD3d 249, 249 [1st Dept 2007]). Although there is evidence of the mother's adequate adaptive skills in certain areas and a parental bond between the mother and the children, an expert psychologist opined that the mother's mental retardation significantly impacted her ability to provide even the most basic care for the children, and that the services she had received and the available interventions would not significantly impact or improve her parenting abilities.
Given the foregoing evidence and the evidence that the children have bonded with their [*2]foster mother, who provides for their needs and wants to adopt them, termination of the mother's parental rights is in the children's best interests (Matter of Joyce T., 65 NY2d 39, 49-50 [1985]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: November 19, 2015
CLERK